Citation Nr: 0709925	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-34 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1946 to October 
1947.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.

In March 2007, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


REMAND

The veteran claims that he is entitled to service connection 
for both bilateral hearing loss disability and tinnitus based 
upon in-service noise exposure.  The veteran has also cited 
the medication he takes for a service-connected disability as 
the cause of his hearing loss.  While VA outpatient medical 
records show that the veteran has hearing loss disability for 
VA compensation purposes, and VA medical records show that he 
has complained of tinnitus, there is no medical opinion in 
the record addressing whether either disability is related to 
active service or service-connected disability.  Service-
personnel records note that the veteran's military 
occupational specialty was dental laboratory technician and 
that he was qualified as a marksman.  Therefore, the veteran 
should be afforded a VA examination to determine the etiology 
of these two disabilities.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should arrange for 
the veteran to be afforded an 
audiological examination to determine the 
etiology of any currently present hearing 
loss disability and tinnitus.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history (to include a 
complete history of the veteran's in-
service and post-service noise exposure), 
and with consideration of sound medical 
principles, the examiner should provide 
opinions with respect to the following:

a) whether there is a 50 percent or 
better probability that the veteran's 
hearing impairment is etiologically 
related to noise exposure during his 
active military service or otherwise 
etiologically related to service or 
service-connected disability (namely the 
medication the veteran takes for his 
service-connected lichen planus and 
lichen simplex with recurrent urticaria), 
to include whether it was permanently 
worsened by the medication. 

b) whether there is a 50 percent or 
better probability that the veteran's 
tinnitus is etiologically related to 
noise exposure during his active military 
service or otherwise etiologically 
related to service or service-connected 
disability (namely the medication the 
veteran takes for his service-connected 
lichen planus and lichen simplex with 
recurrent urticaria), to include whether 
it was permanently worsened by the 
medication.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

2.  The RO or the AMC should undertake any 
other indicated development.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



